UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4401



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KOFIE AKIEM JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Frederick P. Stamp, Jr.,
District Judge. (CR-03-47)


Submitted:   January 19, 2005             Decided:   February 9, 2005


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian A. Glasser, Leah P. Macia, BAILEY & GLASSER, L.L.P.,
Charleston, West Virginia, for Appellant.     Thomas E. Johnston,
United States Attorney, Robert H. McWilliams, Jr., Michael D.
Stein, Assistant United States Attorneys, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kofie Akiem Jones (“Jones”) appeals the final judgment of

the district court sentencing him to six concurrent life sentences.

Following a jury trial, the district court concluded that Jones was

a “Three Strikes” offender pursuant to 18 U.S.C. § 3559(c)(1)

(2000).      This determination was made during Jones’ sentencing

hearing, in which the district court conducted a special inquiry

and determined that Jones was convicted of at least two prior

offenses     that    qualify   as    “serious   violent   felonies”   under

§ 3559(c)(2)(F).

             On appeal, Jones challenges the use of a 1996 conviction

for a 1994 robbery as a “strike” under the statute.           Jones argues

that   his    1994   robbery   was    a   “non-qualifying   felony”   under

§ 3559(c)(1) because Jones and his accomplice (1) never brandished

a weapon or (2) threatened to use a weapon.

             Based on our thorough review of the record, we find that

statements made by Jones and his accomplice to the victim, combined

with the appearance of large, protruding objects under the robbers’

pants, conveyed a threat that the victim might be assaulted with

those objects.       As a result, we find that Jones has failed to

prove, by clear and convincing evidence, that no “threat of use” of

a firearm or dangerous weapon was involved in the 1994 robbery.

See United States v. Kaluna, 192 F.3d 1188, 1193-94 (9th Cir. 1999)

(stating that if a defendant asserts that a prior offense is a

"nonqualifying felony" under § 3559(c)(3)(A), the burden shifts to
the defendant to prove this affirmative defense by clear and

convincing evidence).

           Accordingly, we affirm on the reasoning of the district

court.   See United States v. Jones, 319 F. Supp. 2d 703 (N.D.W. Va.

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -